Case 1:17-cv-02122-TSC Document 168-2 Filed 09/29/20 Page 1 of 3




                  Exhibit B
Case 1:17-cv-02122-TSC Document 168-2 Filed 09/29/20 Page 2 of 3



                            Please read this notice

  If you are pregnant, no one who works for the government or the shelter can
  stop you from accessing counseling about all the options you have regarding
  your pregnancy, including birth (for parenting or adoption) or abortion. You
  have the right to decide whether to continue your pregnancy and give birth
  or to have a legal abortion. If you want a legal abortion, no one who works
  for the government or the shelter can stop you from getting one. Depending
  on the location of your shelter, you might need permission from a judge to
  get an abortion. No one who works for the government or the shelter can
  stop you from going to court if you need to. No one who works for the
  government or the shelter can stop you from going to appointments related
  to your pregnancy, including appointments for prenatal care, birth (for
  parenting or adoption), or to obtain an abortion.

  No one who works for the government or the shelter can tell anyone about
  your pregnancy or your decision whether to have an abortion, without your
  permission, except:

  1) They can tell an emergency medical provider if you need emergency
     medical care and your medical condition prevents you from telling the
     emergency medical provider yourself.

  2) The government can tell your sponsor information about your
     pregnancy or abortion, but only if your sponsor will need to know about
     your pregnancy or abortion to help you with a serious health
     complication after you are released to them or to make sure that your
     sponsor can support you with your pregnancy, having a baby, or being
     a parent. Before the government tells your sponsor information about
     your pregnancy or abortion, they must first try to ask for your
     permission to tell your sponsor and they must tell you after they have
     informed your sponsor.
Case 1:17-cv-02122-TSC Document 168-2 Filed 09/29/20 Page 3 of 3



                            Por favor lea este aviso

  Si está embarazada, ninguna persona que trabaje para el gobierno o el
  albergue puede impedir que usted tenga acceso a asesoramiento sobre todas
  las opciones que tiene con relación a su embarazo, incluyendo el nacimiento
  (para criar o dar en adopción) o el aborto. Usted tiene el derecho de decidir
  si quiere continuar su embarazo y dar a luz o tener un aborto legal. Si desea
  un aborto legal, ninguna persona que trabaje para el gobierno o el albergue
  puede impedir que usted lo consiga. Dependiendo de la ubicación de su
  albergue, es posible que usted necesite la autorización de un juez para
  realizarse un aborto. Ninguna persona que trabaje para el gobierno o el
  albergue puede impedir que usted vaya a un tribunal si es necesario. Ninguna
  persona que trabaje para el gobierno o el albergue puede impedir que usted
  vaya a las citas relacionadas con su embarazo, incluidas las citas de cuidado
  prenatal, para el nacimiento (ya sea para la crianza o adopción) o las citas
  para obtener un aborto.

  Ninguna persona que trabaje para el gobierno o el albergue puede decirle a
  nadie acerca de su embarazo o decisión de obtener un aborto sin su
  autorización, excepto en las siguientes situaciones:

  1) Le pueden decir a un proveedor de servicios médicos de emergencia si
     usted necesita cuidados médicos urgentes y su estado médico le impide
     a usted decírselo por sí misma al proveedor de los servicios médicos de
     emergencia.

  2) El gobierno puede darle a su patrocinador información respecto a su
     embarazo o aborto, pero sólo si su patrocinador necesita saber sobre su
     embarazo o aborto para ayudarla a usted con una complicación grave de
     salud después de que usted haya sido transferida a su cuidado, o para
     asegurar de que su patrocinador la pueda ayudar con su embarazo, a
     tener un bebé, o en el aspecto de la crianza. Antes de que el gobierno le
     dé a su patrocinador información acerca de su embarazo o aborto,
     primero debe intentar pedirle su autorización para decirle esto a su
     patrocinador, y debe avisarle a usted cuando se lo haya informado a su
     patrocinador.
